Citation Nr: 1758959	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-11 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a rating in excess of 20 percent for residuals of a gunshot wound to the left foot with injury to Muscle Group X.

3.  Entitlement to a rating in excess of 10 percent for two unhealed sinuses on the dorsum of the left foot with erythema.

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on housebound status.

5.  Entitlement to a total rating for compensation based on individual unemployability due to service-connected disability (TDIU).

ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to May 1949.  The Veteran died in April 2012 and the appellant seeks benefits as his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In her April 2014 substantive appeal, the appellant requested a Central Office Board hearing.  A hearing was scheduled for December 2014.  However, the appellant withdrew her hearing request in January 2015.  See 38 C.F.R. § 20.704 (e).

In October 2015, the Board remanded the appeal for further development.  The record reflects that in March 2017 the appellant's motion to be substituted for the Veteran in the instant appeal was granted and she has been properly substituted as the appellant in relation to the increased rating, SMC and TDIU claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107 (a)(2) (2012).



FINDINGS OF FACT

1.  The Veteran died in April 2012.  The death certificate lists the immediate cause of death as coronary artery disease (CAD) due to hypertension due to atherosclerosis; bronchial asthma was listed on the death certificate as a significant condition contributing to his death.

2.  During the Veteran's lifetime, service connection was established for residuals of a gunshot wound, left foot, with injury to muscle group X, and two unhealed sinuses, dorsum of the left foot with erythema.

3.  The Veteran's service-connected disabilities were not the principal or a contributory cause of his death.

4.  The Veteran's left foot gunshot wound disability most closely approximated severe impairment during the appeal period; actual loss of use of the left foot was not exhibited.

5.  The Veteran's two unhealed sinuses on the left foot was manifested by no more than two painful scars.

6.  Service-connected disabilities did not cause the Veteran to be in need of regular aid and attendance or housebound before his death.

7.  Service-connected disabilities did not prevent the Veteran from obtaining or retaining substantially gainful employment before his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).

2.  The criteria for a rating of 30 percent, but not higher, for the left foot gunshot wound disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5284 (2017).

3.  The criteria for a rating in excess of 10 percent for the two unhealed sinuses on the left foot have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118 DC 7801-7805 (2017).

4.  The criteria for SMC based on the need for aid and attendance/housebound have not been met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352, (2017).

5.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The appellant asserts that a service-connected disability substantially contributed to the death of the Veteran, her spouse.

Legal Criteria

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to the veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Analysis

As noted above, the Veteran's service-connected disabilities include residuals of a gunshot wound, left foot, with injury to muscle group X, and two unhealed sinuses, dorsum of the left foot with erythema.  The appellant specifically contends that the left foot disabilities left the Veteran bedridden due to unbearable pain and contributed to his death, even though the disorders were not listed in the death certificate.

A July 2012 medical report indicated the Veteran was diagnosed with hypertension in December 2010, chronic obstructive pulmonary disease (COPD) in August 2011 and CAD in December 2011.

The appellant submitted a July 2012 statement in which she indicated the Veteran was totally disabled due to his two service-connected disabilities.  She stated the disabilities affected both his lower and upper extremities because of the onset of osteoarthritis and rheumatoid arthritis, secondary to residuals of the gunshot wound.  She noted the Veteran was in unbearable pain in his upper and lower extremities and treatment continued to his death.  She stated the service-connected disabilities contributed to the death of the Veteran and she was by his side as he suffered such pain.  Additionally, a December 2012 statement from the appellant was submitted in which she indicated during the Veteran's life, he suffered from COPD, hypertension and hypertensive cardio-vascular disease (HCVD).  She stated he insisted that the diseases were secondary to his gunshot wound disability and further, that the diseases worsened the service-connected disabilities.

The Board remanded the claim in October 2015 to obtain a medical opinion to determine whether the Veteran's whether the Veteran's service-connected disabilities resulted in debilitating effects and general impairment of health to an extent that rendered him materially less capable of resisting the effects of CAD.  Additionally, the reviewer was directed to determine whether the CAD that caused the Veteran's death was caused or aggravated (worsened beyond the natural progress of the disease) by the service-connected disabilities.

Thereafter, a June 2017 opinion was provided by an endocrinologist.  She reviewed the record, including medical opinions from 1971, and opined it is less likely than not that the Veteran's service-connected disabilities resulted in debilitating effects and general impairment of health to an extent that he was rendered materially less capable of resisting the effects of CAD.  She stated it is also less likely than not that the CAD that caused the Veteran's death was caused or aggravated by the service-connected disabilities.  She indicated based on the records reviewed, the Veteran worked as a farmer up to the age of 71 and the service-connected disabilities did not affect his functionality.  She noted there appeared to be no extreme debilitation and general impairment of health from the service-connected disabilities, as the Veteran was still able to farm up to the age of 71.  The Veteran was diagnosed with hypertensive cardiovascular disease and COPD only in 2010, she stated, and at the time of the diagnoses, he was already 85 years old.  She noted cardiovascular diseases (HCVD and CAD) increase with age.

The examiner further opined that no note of progression of the service-connected disabilities was seen in the Veteran's records which indicated an evolving incapacitation from the disabilities that may have led to aggravation of the CAD.  She stated "Even the Death certificate did not indicate the disability from the gunshot wound as a contributing factor to the Veteran's cause of death."

The Board finds the Veteran's service-connected left foot disabilities did not cause or contribute substantially or materially to his CAD which caused his death.  The most probative evidence of record is found to be the June 2017 physician's opinion.  This opinion is highly persuasive as it is based on a well-reasoned analysis, thorough review of the record, and is consistent with the facts of the case.  The opinion contains clear conclusions with supporting data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The physician who provided the opinion considered the theories of the case and included explanations of how there is no connection between the service-connected left foot disabilities and the condition that caused the Veteran's death, CAD.  She found the left foot disabilities did not lead to debilitating effects and general impairment of health to an extent that the Veteran was rendered materially less capable of resisting CAD.  She also noted that the CAD was not caused or aggravated by the left foot disorders.

The Board acknowledges the appellant's contentions that the Veteran's left foot disabilities weakened him, making him susceptible to CAD and/or that the service-connected disabilities led to CAD.  The Board is sympathetic with the appellant's contentions and that the Veteran died from CAD.  However, the etiology of CAD is a complex medical issue requiring training and expertise the appellant has not been shown to possess.  While the appellant adequately reported her contentions, there are no medical opinions in support of such contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the weight of the probative evidence rests with the physician's opinion from June 2017 and her opinion is afforded more probative weight than the appellant's lay statements.

In sum, as the June 2017 physician's opinion is the most probative evidence weighing against the appellant's claim and as such, the claim must be denied.  Although the appellant's case is sympathetic in nature, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  As such, service connection for cause of death is not warranted.

II.  Increased Rating Claims

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


Left Foot Gunshot Wound

The appellant was properly substituted for the Veteran and continues the increased rating claims pending at the time of his death.  The appellant seeks a rating in excess of 20 percent for the service-connected left foot gunshot wound.

Under DC 5284, a 10 percent rating is assigned for moderate foot injury.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A note to DC 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.

The Veteran submitted an October 2011 statement which the RO determined to be a claim for an increased rating for the left foot gunshot wound and two unhealed sinuses scars.  A December 2011 medical report listed gunshot wound, dorsal aspect of the left foot and that the Veteran was advised to take his medications regularly.  He submitted a March 2012 application for a TDIU and stated due to his service-connected gunshot wound with posttraumatic arthritis, walking was very difficult for him without assistance.  He indicated he was totally unemployable and in need of aid and assistance due to his present condition and that employment was impossible.

An April 9, 2012 x-ray of the left foot was provided which indicated there was no fracture or dislocation.  It noted "retained metallic slug is lodged in the dorsal soft tissue of the foot at the level between the 3rd and 4th metatarsal bone."  It noted prominent calcaneal spurs at the plantar surface of the calcaneus.  Thereafter, the Veteran died April 13, 2012.

The appellant submitted a July 2012 statement in which she indicated the Veteran was totally disabled due to his two service-connected disabilities.  She stated the disabilities affected both his lower and upper extremities because of the onset of osteoarthritis and rheumatoid arthritis, secondary to residuals of the gunshot wound.  She noted the Veteran was in unbearable pain in his upper and lower extremities and treatment continued to his death.  She reported that she witnessed such symptoms and was by his side as he suffered such pain.

Based on the above, and resolving all doubt in favor of the appellant, the Board finds that symptoms of the Veteran's left foot disability more nearly approximate severe symptomatology.  The Board has no reason to doubt the appellant's description of the Veteran's disability and severe left foot pain, and that the appellant witnessed such symptoms as his spouse.

Based on these reports, and resolving all doubt in favor of the appellant, the Board finds that a 30 percent rating is warranted for the left foot gunshot wound disability during the appeal period.  See 38 C.F.R. § 4.71a, DC 5284.

Two Unhealed Sinuses

The appellant also seeks a rating in excess of 10 percent for the left foot unhealed sinuses, rated for scars under DC 7804.

Under DC 7804 for scars, a 10 percent rating is assigned for one or two scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  A 30 percent rating is assigned for five or more scars that are unstable or painful.  Note (1) states an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) states scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.

The Board finds a rating in excess of 10 percent is not warranted for the left foot two unhealed sinuses disability.  There is no evidence that supports the Veteran had more than two scars on his left foot that were painful or unstable.

An April 9, 2012 x-ray of the left foot was provided which indicated there was no fracture or dislocation.  It noted "retained metallic slug is lodged in the dorsal soft tissue of the foot at the level between the 3rd and 4th metatarsal bone."  A July 1971 medical report indicates "patient is suffering . . .[from an] abscess on the dorsal side of the left foot, dorsal posterior-lateral region with suporation [sic] from two opening[s] of 1 cm in diameter."  The appellant does not assert, and the evidence does not otherwise reflect, more than two scars or unhealed sinuses on the Veteran's left foot.

Therefore, the Board finds that the Veteran's left foot disability involving two unhealed sinuses, does not warrant a rating in excess of 10 percent.  As the preponderance of the evidence is against a higher rating, there is no doubt to be resolved.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  Thus, a rating in excess of 10 percent is not warranted for the left foot two unhealed sinuses.

III.  SMC

Legal Criteria

SMC based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).

As directed by 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid (not to include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); (3) the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment. 

"Bedridden," which is a proper basis for the determination, is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. §§ 3.350 (b)(4), 3.352(a).

It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352 (a); Turco v. Brown, 9 Vet. App. 222, 224 (1996) (it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present").

Furthermore, the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 CFR §3.352 (c).

SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent, and, in addition has either: (1) a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i).  The permanently housebound criteria is met when the veteran is substantially confined as a result of his or her service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i).  Leaving one's house for medical purposes cannot, by itself, serve as the basis for finding that one is not substantially confined for purposes of housebound benefits.  Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

Analysis

At the time of the Veteran's March 2012 SMC claim, and shortly before his death, he was service connected at 20 percent for residuals of a gunshot wound, left foot, with injury to muscle group X, and at 10 percent for two unhealed sinuses, dorsum of the left foot with erythema.  The current decision increased the left foot gunshot wound disability rating to 30 percent.

A December 2011 medical report listed gunshot wound, dorsal aspect of the left foot and that the Veteran was advised to take his medications regularly.  In the March 2012 application for a TDIU, the Veteran stated due to his service-connected gunshot wound with posttraumatic arthritis, walking was very difficult for him without assistance.  He indicated he was totally unemployable and in need of aid and assistance due to his present condition and that employment was impossible.

As noted above, the appellant submitted a July 2012 statement in which she indicated the Veteran was totally disabled due to his two service-connected disabilities.  She stated the disabilities affected both his lower and upper extremities because of the onset of osteoarthritis and rheumatoid arthritis, secondary to residuals of the gunshot wound.  She noted the Veteran was in unbearable pain in his upper and lower extremities and treatment continued to his death.  She stated the service-connected disabilities contributed to the death of the Veteran and she was by his side as he suffered such pain.

The June 2017 VA examiner stated there were no extreme debilitation or general impairment of health from his service-connected disabilities, that his gunshot wound residuals did not affect the Veteran's general functionality, and no note of progression of his service-connected disabilities indicative of an evolving incapacitation.

While the Board acknowledges the appellant's July 2012 statement as to the severity of the Veteran's left foot disabilities and the pain he experienced, she does not assert that he was permanently bedridden or that he met any of the criteria for regular aid and attendance, and the above-cited June 2017 opinion does not indicate otherwise.  While the Veteran reported that walking was difficult without assistance, he was only service-connected for one extremity and therefore could not qualify based on loss of use of both feet.  She is not competent to say that his service-connected disabilities affected his upper and lower extremities, and the competent evidence of record does not indicate otherwise.

The Board accordingly finds that the weight of the evidence is against the appellant's pending claim for SMC based on the need for aid and attendance/housebound due to the Veteran's service-connected disabilities.  The criteria for a grant of SMC based on the need for aid and attendance/housebound due to service-connected disabilities are therefore not met and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

IV.  TDIU

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. § 4.16 (a).  Rating boards should submit to the Director of Compensation Service (Director), for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).

Prior to his death, the Veteran was service connected at 20 percent for residuals of a gunshot wound, left foot, with injury to muscle group X, and at 10 percent for two unhealed sinuses, dorsum of the left foot with erythema.  As noted, the current decision increased the left foot gunshot wound disability rating to 30 percent.  Nevertheless, the Veteran's overall rating does not meet the minimum requirements for consideration of a schedular TDIU under § 4.16(a). 

Despite the Veteran's overall rating, a TDIU on an extraschedular basis under § 4.16(b) may be warranted if the Veteran is found to have been unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.

In the March 2012 application for a TDIU, the Veteran stated due to his service-connected gunshot wound with posttraumatic arthritis, walking was very difficult for him without assistance.  He indicated he was totally unemployable and in need of aid and assistance due to his present condition and that employment was impossible.

As noted above, the appellant submitted a July 2012 statement in which she indicated the Veteran was totally disabled due to his two service-connected disabilities.  She stated the disabilities affected both his lower and upper extremities because of the onset of osteoarthritis and rheumatoid arthritis, secondary to residuals of the gunshot wound.  She noted the Veteran was in unbearable pain in his upper and lower extremities and treatment continued to his death.  She stated the service-connected disabilities contributed to the death of the Veteran and she was by his side as he suffered.

The June 2017 VA examiner noted that the Veteran worked as a farmer up until the age of 71 and the service-connected disabilities did not affect his functionality.  She found no extreme debilitation and general impairment of health from the service-connected disabilities, as the Veteran was still able to farm up to the age of 71.  

Based on the foregoing, the Board determines that the preponderance of the evidence is against a finding that the Veteran was prevented from securing or following a substantially gainful occupation as a result of his service-connected left foot disabilities.  In this regard, the Board accords greater probative weight to the June 2016 physician's opinion, which does not support that the Veteran could no longer work consistent with his occupational experience as a farmer due to his two service-connected disabilities alone, than to the assertions of the appellant to the contrary.  

The Board is sympathetic to the appellant's assertions regarding the impact the Veteran's service-connected disabilities had on his activities and the pain he suffered.  However, those symptoms are compensated by his current schedular ratings for the left foot disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, while his service-connected disabilities may have caused some economic impairment, that also is taken into account in the assigned ratings.

Therefore, in this case, the appellant has not met her burden of substantiating the claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and a TDIU is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.

A rating of 30 percent, but not higher, for residuals of a gunshot wound to the left foot with injury to Muscle Group X is granted.

A rating in excess of 10 percent for two unhealed sinuses on the dorsum of the left foot with erythema is denied.

SMC on account of the need for regular aid and attendance of another person or on account of being permanently housebound is denied.

A TDIU is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


